RESOLUCIÓN
Considerada la resolución emitida por el tribunal de instancia como una sentencia final dispositiva del caso en los méritos, denegando la solicitud de injunction permanente, se desestima la apelación por no plantear una cuestión constitucional sustancial.
Considerado el recurso como una solicitud de revisión, no ha lugar.
*43Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Rebollo López y Hernández Denton emitieron votos concurrentes. El Juez Asociado Señor Negrón García emitió un voto disidente. El Juez Asociado Señor Ortiz no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General


-0-